significant index no sex excurt ang division department of the treasury internal_revenue_service washington d c nov ep rk uk re dear this letter constitutes notice that your requests for a a modification of the waiver of the minimum_funding_standard granted to the plan for the plan_year ending date and b a waiver of the minimum_funding_standard for the plan for the plan_year ending date have been granted the waiver of the minimum_funding_standard which was granted for the plan for the plan_year ending date has been modified by removing conditions and contained in the ruling letter dated date the waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following conditions collateral acceptable to the pbgc is provided to the plan for the full amount of the waivers by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company provides the pbgc with a copy of any ruling_request it makes under sec_412 of the code starting with the quarterly contribution due on date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through by date through respectively without applying for a waiver of the minimum_funding_standard the company does not make an election seeking funding relief under the preservation of access to care for medicare beneficiaries and pension relief act of pra for the plan_year ending date and the hospital provides proof of payment of all contributions described above in a timely manner to the service and to the pbgc using the addresses or fax numbers below information must be provided to both or other individuals designated by the respective agencies using the addresses or fax numbers below internal_revenue_service metro tech center fulton street brooklyn ny fax pension_benefit_guaranty_corporation disc k street n w washington dc fax you agreed to these conditions in a letter dated date if any one of these conditions is not met the modification of the waiver of the minimum_funding_standard granted to the plan for the plan_year ending date and the waiver of the minimum_funding_standard granted for the plan for the plan_year ending date is retroactively null and void the conditional waiver granted for the plan for the plan_year ending date has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of employee_retirement_income_security_act_of_1974 erisa both as in effect prior to the pension_protection_act of ppa '06 the amount for which this waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of date the company is a sec_503 tax-exempt not-for-profit corporation on date the company assumed operations of the system from the hospital commission of the county the company operate sec_2 hospitals an outpatient healthcare facility and a nursing home under a 50-year lease agreement with the county in the last few years the company has been faced with the same difficulties affecting other non-profit hospitals rising staffing costs flat or lower reimbursement rates and increasing numbers of uninsured and underinsured patients the company is the largest provider of healthcare services in the county and also serves a sizable portion of the uninsured and underinsured population in surrounding areas the state is the only remaining all-payor state where a government agency regulates the rates that hospitals can charge for services in general all hospitals in the state must charge regulated rates this business restraint is exacerbated by the fact that hospitals in a nearby jurisdiction are not subject_to these restraints therefore large health insurers have negotiated better rates in the nearby jurisdiction and have chosen to limit their contracts with the hospital also the high proportion of indigent patients has forced the hospital to contract for coverage from many physicians which is critical for the continued operation of the hospital and to provide services to the community the hospital serves supplemental payments to independent physicians providing hospital- based services have caused the hospital to suffer losses furthermore rising costs associated with the maintenance of the plan have cased the hospital to suffer severe cash-flow restraints the financial information provided by the company clearly shows that it has suffered a substantial business hardship however the county and state have recognized the hospital’s need for increased reimbursement rates and additional revenue to fund operations the hospital is a crucial health care provider in the county and the state and the county have committed themselves to finding a solution to the hospital's financial hardship based on information provided by the company it has continued to make contributions to the plan since filing the ruling the requests described above in fact the funding waiver has been fully amortized assuming the modification request is granted and sufficient contributions have been made to the plan to date to make the company fully caught-up with required plan funding assuming the modification request and the funding waiver request are granted financial projections also indicate that the company will generate sufficient cash flows to be able to meet the minimum_funding requirements of the plan for the fiscal years ending date through assuming that the funding waiver is modified and the funding waiver is granted furthermore while there was a question as to whether the company made an election seeking funding relief under the preservation of access to care for medicare beneficiaries and pension relief act of pra for the plan_year ending date we have determined that based on the facts and circumstances such an election was not made accordingly the company's requests for a a modification of the waiver of the minimum_funding_standard granted to the plan for the plan_year ending date and b a waiver of the minimum_funding_standard for the plan for the plan_year ending date have been granted your attention is called to sec_412 of the code and sec_304 of erisa both in effect prior to ppa ’06 which describe the consequences that would result in the event either the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa profit sharing this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to the lf you require further assistance in this matter please contact we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b g sec_2 andrew e zuc employee_plans rulings agreements sincerely yours an director
